Per curiam.
The order of June 24, 1991, entered by the Superior Court of Augusta Judicial Circuit, Richmond County, Georgia, and signed by Honorable William M. Fleming, Jr., is approved and ordered filed along with this opinion as a final adjudication in this matter.
It is further noted that as set out in the above order, respondent Garnett requested three (3) months suspension from the practice of law. The Special Master found that respondent had violated Standards 45 (b) and 68 of State Bar Rule 4-102 (d) and recommended that respondent’s request for voluntary discipline be granted and he be suspended for a period of three (3) months from the practice of law in the State of Georgia.
The State Disciplinary Board adopted the recommendation of the Special Master.
This Court adopts'the recommendation of the State Disciplinary Board as its finding and directs that respondent Garnett be suspended from the practice of law in the State of Georgia for a period of three (3) months.

All the Justices concur.